REPAYMENT GUARANTY

THIS REPAYMENT GUARANTY (this “Guaranty”) is made as of December 23, 2010, by
GRUBB & ELLIS HEALTHCARE REIT II, INC., a Maryland corporation (“Guarantor”) in
favor of U.S. BANK NATIONAL ASSOCIATION, a national banking association
(“Lender”).

1. Except as otherwise provided in this Guaranty, initially capitalized terms
used in this Guaranty without definition are defined in that certain Loan
Agreement of even date herewith by and between G&E HC REIT II Lawton MOB
Portfolio, LLC, a Delaware limited liability company(“Borrower”) and Lender (the
“Loan Agreement”).

2. In order to induce Lender to loan to Borrower (whether acting on behalf of
itself or any estate created by the commencement of a case under Title 11 United
States Code or any successor statute thereto (the “Bankruptcy Code”) or any
other insolvency, bankruptcy, reorganization or liquidation proceeding, or by
any trustee under the Bankruptcy Code, liquidator, sequestrator or receiver of
Borrower or Borrower’s property or similar Person duly appointed pursuant to any
law generally governing any insolvency, bankruptcy, reorganization, liquidation,
receivership or like proceeding) the original principal sum of $7,300,000.00
(the “Loan”), evidenced by a secured promissory note of even date herewith (the
“Note”), in the principal amount of $7,300,000.00, executed by Borrower and
payable to the order of Lender, except as otherwise provided herein, Guarantor
hereby unconditionally and irrevocably guarantees to Lender (and any Swap
Counterparty) and to its successors, endorsees and/or assigns, the full and
prompt payment of (a) the principal sum of the Note in accordance with its terms
when due, by acceleration or otherwise, together with all interest accrued
thereon, when due under the terms of the Note, and any and all other sums of
money that become owing by Borrower to Lender under the Note, the Loan Agreement
and/or any other “Loan Document” as such term is defined in the Loan Agreement,
and (b) all present and future indebtedness, settlement obligations, termination
fees and costs, and all other sums and obligations now and hereafter owing to
Lender and/or Swap Counterparty by Borrower (or any Affiliate of Borrower) under
or in connection with any and all present and future Swap Transactions and Swap
Contracts (which Note, Loan Agreement, Swap Contracts and other “Loan Documents”
are also collectively referred to herein as the “Loan Documents”). The
obligations guaranteed pursuant to this Section 2 are hereinafter referred to as
the "Guaranteed Obligations.”

Notwithstanding anything else to the contrary contained in this Guaranty, so
long as (i) Ground Lessor owns and operates the hospital located adjacent to the
Project at 5602 SW Lee Boulevard, Lawton, Oklahoma (the “Hospital”), and (ii) no
Ground Lease has been terminated, then the maximum principal amount of the Note
for which the Guarantor shall be liable under this Guaranty shall in no event
exceed One Million Eight Hundred Twenty-Five Thousand and No/100 Dollars
($1,825,000.00) (the “Base Guaranteed Principal Amount”). The limitation on
Guarantor’s liability under this Guaranty with respect to the Base Guaranteed
Principal Amount and the Increased Guaranteed Principal Amount, as applicable
(defined below), shall apply only with respect to the principal amount owing
under the Note, and shall not limit or impair Guarantor’s liability for and
continuing obligation to pay Lender 100% of the Additional Guaranteed Amounts
(defined below) at all times under this Guaranty. For the purposes of
clarification, and without limitation, in addition to the Guaranteed Principal
Amount (defined below), Guarantor shall at all times be and remain liable and
responsible for the payment to Lender of 100% of (a) all interest and all
collection costs, attorneys’ fees and all other sums other than principal owing
on the Loan and under the Loan Documents, and (b) all Swap Contract Obligations,
including, without limitation, all amounts owing to Lenders (or any Swap
Counterparty) under any and all present and future Swap Transactions and Swap
Contracts. Guarantor shall also pay to Lender on demand (which sums shall also
constitute Guaranteed Obligations), any deficiency, loss or damage suffered by
Lender because of: (1) Borrower’s commission of a criminal act, (2) the failure
to comply with provisions of the Loan Documents prohibiting the sale, transfer
or encumbrance of the Property; (3) the misapplication by Borrower or Guarantor
of any funds derived from the Property, including security deposits, insurance
proceeds, condemnation awards, rental income or other income arising with
respect to the Property; (4) Borrower’s commission of waste; (5) Borrower’s
removal of collateral from the Property without replacement; (6) Borrower’s or
Guarantor’s violation of law; (7) losses, expense or liability relating to the
presence of hazardous or toxic materials on the Property, subject to the
limitations set forth in the Environmental Indemnity; (8) the fraud or
intentional misrepresentation by Borrower, Guarantor or any of their respective
Affiliates made in or in connection with the Loan Documents or the Loan;
(9) Borrower’s voluntary or involuntary filing, or the filing against Borrower
by any party, of any proceeding for relief under any federal or state
bankruptcy, insolvency or receivership laws or any assignment for the benefit of
creditors made by Borrower not dismissed within 180 days; (10) Borrower’s
interference with Agent’s or Lenders’ enforcement proceedings; (11) Borrower’s
collection of rent more than one month in advance; and (12) any amount owing to
Lender under indemnity provisions that relate to liabilities to third parties
resulting from acts or omissions of Borrower or such other third parties with
whom Borrower has dealt, and/or from the ownership, occupancy or use of the
Property. All of the Guaranteed Obligations, other than the Guaranteed Principal
Amount (defined below), are referred to herein as the “Additional Guaranteed
Amounts.”

However, if the Ground Lessor ceases to own and operate the Hospital (the
“Guaranty Increase Criterion”), then the maximum principal amount of the Note
for which the Guarantor shall be liable under this Guaranty shall be increased
to Seven Million Three Hundred Thousand and No/100 Dollars ($7,300,000.00), 100%
of the Guaranteed Obligations (the “Increased Guaranteed Principal Amount,” or,
alternating with the Base Guaranteed Principal Amount, the ["Guaranteed
Principal Amount"]). If, at any time after such increase in the maximum
principal amount for which Guarantor shall be liable under this Guaranty, a
Person acceptable to Lender in its sole discretion owns and operates the
Hospital, and so long as no Ground Lease has been terminated, the Guaranteed
Principal Amount shall once again be reduced to the Base Guaranteed Principal
Amount.

The agreement of Lender to the foregoing limitation on Guarantor’s liability
shall in no way be deemed to limit or restrict the right of Lender to apply any
sums paid by Guarantor to any portion of its obligations owing to Lender under
this Guaranty. In addition, if a Ground Lease has been terminated, or otherwise
becomes ineffective and unenforceable in accordance with its terms, the
Guaranteed Principal Amount shall be 100% (i.e., $7,300,000.00) of the
Guaranteed Obligations.

Guarantor agrees that any indebtedness which remains owing under the Loan
Documents from time to time, including all indebtedness that remains owing after
the application of payments received from Borrower and the application of
proceeds received from the foreclosure of the Deed of Trust (or after
application of the credit bid of the Lender at the foreclosure sale) and other
liquidation of the collateral for the indebtedness secured thereby, shall be
deemed to be indebtedness guaranteed hereby (subject to the above limitation on
the maximum guaranteed amount of principal indebtedness as set forth above) (so
that, for example, if following foreclosure and receipt of the foreclosure
proceeds, the total principal indebtedness owing to Lender under the Note is
$1,825,000.00, and the Guaranteed Principal Amount as calculated above is
$1,825,000.00, the principal amount for which Guarantor would be liable to
Lender hereunder is the full $1,825,000.00), and Guarantor may not claim or
contend so long as any such indebtedness remains outstanding that any payments
received by Lender from Borrower or otherwise, or proceeds received by Lender in
connection with the liquidation of collateral, shall have reduced or discharged
Guarantor’s liability or obligations hereunder.

Nothing contained in this Section 2 shall be deemed to (a) limit or otherwise
impair any of the waivers or agreements of Guarantor contained in the preceding
or following sections of this Guaranty, (b) require Lender to proceed against
Borrower or any collateral before proceeding against Guarantor (any such
requirement having been specifically waived), or (c) limit or otherwise impair
any right Lender would have in the absence of this paragraph. Further, if more
than one person has executed this Guaranty as a Guarantor, the above liability
limitations with respect to principal are not intended to and shall not be
apportioned among such persons, but rather shall apply to the aggregate
liability of all such persons, so that Lender may recover all or any portion of
the guaranteed principal amount hereunder from any one or more of such persons
until such maximum amount of principal is recovered.

3. To the maximum extent permitted by law:

(a) Guarantor waives any and all rights of subrogation, reimbursement,
indemnification and contribution and any other rights and defenses that are or
may become available to Guarantor by reason of applicable law, including,
without limitation, any and all rights or defenses Guarantor may have by reason
of protection afforded to the principal with respect to any of the Guaranteed
Obligations or to any other guarantor of any of the Guaranteed Obligations with
respect to such guarantor’s obligations under its guaranty, in either case,
pursuant to the antideficiency or other laws of this state limiting or
discharging the principal’s indebtedness or such other guarantor’s obligations;
and

(b) Guarantor waives all rights and defenses that Guarantor may have because
Borrower’s debt is secured by real property. This means, among other things:

(i) Lender may collect from Guarantor without first foreclosing on any real or
personal property collateral pledged by Borrower;

(ii) If Lender forecloses on any real property collateral pledged by Borrower:

(A) The amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price;

(B) Lender may collect from Guarantor even if the Lender, by foreclosing on the
real property collateral, has destroyed any right Guarantor may have to collect
from Borrower.

This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because Borrower’s debt is secured by real property; and

(c) Guarantor waives all rights and defenses arising out of an election of
remedies by Lender, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for the Guaranteed Obligations, has
destroyed Guarantor’s rights of subrogation and reimbursement against Borrower
by the operation of applicable law or otherwise, and even though that election
of remedies by Lender has destroyed Guarantor’s rights of contribution against
another guarantor of any of the Guaranteed Obligations.

(d) Guarantor hereby waives any right it might otherwise have under applicable
law or otherwise to have Borrower designate the portion of any such obligation
to be satisfied in the event that Borrower provides partial satisfaction of such
obligation. Guarantor acknowledges and agrees that Borrower may already have
agreed with Lender, or may hereafter agree, that in any such event the
designation of the portion of the obligation to be satisfied shall, to the
extent not expressly made by the terms of the Loan Documents, be made by Lender
rather than by Borrower.

No other provision of this Guaranty shall be construed as limiting the
generality of any of the covenants and waivers set forth in this Section 3.

4. Guarantor represents and warrants to Lender that Guarantor has a financial
interest in Borrower or is otherwise affiliated with Borrower. In that regard,
Guarantor agrees that Lender’s agreement to make the Loan to Borrower is of
substantial and material benefit to Guarantor and further agrees as follows:

(a) Guarantor shall continue to be liable under this Guaranty and the provisions
hereof will remain in full force and effect notwithstanding (i) any
modification, agreement or stipulation between Borrower and Lender or their
respective successors and assigns, with respect to the Loan Documents or the
obligations encompassed thereby, including, without limitation, the Guaranteed
Obligations, (ii) Lender’s waiver of or failure to enforce any of the terms,
covenants or conditions contained in the Loan Documents or in any modification
thereof, (iii) any discharge or release of Borrower or any other guarantor from
any liability with respect to the Guaranteed Obligations, (iv) any discharge,
release, exchange or subordination of any real or personal property then held by
Lender as security for the performance of the Guaranteed Obligations, (v) any
additional security taken for the Guaranteed Obligations, whether real or
personal property, (vi) any foreclosure or other realization on any security for
the Guaranteed Obligations, regardless of the effect upon Guarantor’s
subrogation, contribution or reimbursement rights against Borrower or any other
guarantor, (vii) any additional loans or financial accommodations to Borrower or
(viii) the manner or order by which payments are applied to principal, interest
or other obligations under the Loan Documents. Without limiting the generality
of the foregoing, Guarantor hereby agrees that Guarantor’s liability shall
continue even if Lender alters any obligations under the Loan Documents in any
respect or Lender’s remedies or rights against Borrower are in any way impaired
or suspended without Guarantor’s consent.

(b) Notwithstanding anything to the contrary contained in this Guaranty,
Guarantor’s liability under this Guaranty shall continue until (i) all sums due
under the Note have been paid in full and (ii) all Guaranteed Obligations to
Lender have been satisfied (and shall not be reduced by virtue of any payment by
Borrower of any amount due under the Note or under any of the Loan Documents or
by Lender’s recourse to any collateral or security), but shall terminate
thereafter.

(c) Guarantor represents and warrants to Lender that Guarantor now has and will
continue to have full and complete access to any and all information concerning
the transactions contemplated by the Loan Documents or referred to therein, the
value of the assets owned or to be acquired by Borrower, Borrower’s financial
status and its ability to pay and perform the Guaranteed Obligations owed to
Lender. Guarantor further represents and warrants that Guarantor has reviewed
and approved copies of the Loan Documents and is fully informed of the remedies
Lender may pursue, with or without notice to Borrower, in the event of default
under the Note or other Loan Documents. So long as any of the Guaranteed
Obligations remains unsatisfied or owing to Lender, Guarantor shall keep fully
informed as to all aspects of Borrower’s financial condition and the performance
of the Guaranteed Obligations.

(d) Guarantor acknowledges and agrees that Guarantor may be required to perform
the Guaranteed Obligations in accordance with the terms hereof notwithstanding
the fact that the Loan has fully matured, that the outstanding principal balance
thereof is fully due and payable and that Borrower is in default of its
obligation to pay the full amount due under the Note on the maturity thereof.

5. The liability of Guarantor under this Guaranty is a guaranty of payment and
performance and not of collectibility, and is not conditioned or contingent upon
the genuineness, validity, regularity or enforceability of the Loan Documents or
other instruments relating to the creation or performance of the Guaranteed
Obligations or the pursuit by Lender of any remedies which it now has or may
hereafter have with respect thereto under the Loan Documents, at law, in equity
or otherwise. Guarantor hereby agrees that Guarantor shall be liable even if
Borrower had no liability at the time of execution of any of the Loan Documents
or thereafter ceases to be liable. Guarantor hereby agrees that Guarantor’s
liability may be larger in amount and more burdensome than that of Borrower.
Guarantor’s liability hereunder shall not be limited or affected in any way by
any impairment or any diminution or loss of value of any security or collateral
for the Loan, whether caused by hazardous substances or otherwise, Lender’s
failure to perfect a security interest in such security or collateral or any
disability or other defense of Borrower or any other guarantor.

6. Except as otherwise provided herein and/or in any other Loan Document,
Guarantor hereby waives to the extent permitted by law: (i) all notices to
Guarantor, to Borrower, or to any other Person, including without limitation
notices of the acceptance of this Guaranty or the creation, renewal, extension,
modification, accrual of any of the Guaranteed Obligations owed to Lender,
enforcement of any right or remedy with respect thereto and notice of any other
matters relating thereto; (ii) diligence and demand of payment, presentment,
protest, dishonor and notice of dishonor; (iii) any statute of limitations
affecting Guarantor’s liability hereunder or the enforcement thereof; and
(iv) all principles or provisions of law which conflict with the terms of this
Guaranty. Guarantor further agrees that Lender may enforce this Guaranty upon
the occurrence of an event of default under the Note or the other Loan Documents
(as event of default is described therein), notwithstanding the existence of any
dispute between Borrower and Lender with respect to the existence of said event
of default or performance of the Guaranteed Obligations or any counterclaim,
set-off or other claim which Borrower may allege against Lender with respect
thereto. Moreover, Guarantor agrees that Guarantor’s obligations shall not be
affected by any circumstances which constitute a legal or equitable discharge of
a guarantor or surety.

7. Guarantor agrees that Lender may enforce this Guaranty without the necessity
of resorting to or exhausting any security or collateral (including, without
limitation, pursuant to a judicial or nonjudicial foreclosure) and without the
necessity of proceeding against Borrower or any other guarantor. Guarantor
hereby waives any and all rights under applicable law to require Lender to
proceed against Borrower, to proceed against any other guarantor, to foreclose
any lien on any real or personal property, to exercise any right or remedy under
the Loan Documents, to draw upon any letter of credit issued in connection
herewith, or to pursue any other remedy or to enforce any other right.

8. (a) Guarantor agrees that nothing contained herein shall prevent Lender from
suing on the Note or from exercising any rights available to it under the Note
or under any of the other Loan Documents and that the exercise of any of the
aforesaid rights will not constitute a legal or equitable discharge of
Guarantor. Guarantor understands that the exercise by Lender of certain rights
and remedies contained in the Loan Documents (such as a nonjudicial foreclosure)
may affect or eliminate Guarantor’s right of subrogation against Borrower and
that Guarantor may therefore incur a partially or totally non-reimbursable
liability hereunder; nevertheless, Guarantor hereby authorizes and empowers
Lender to exercise, in its sole discretion, any rights and remedies, or any
combination thereof, which may then be available to Lender, since it is the
intent and purpose of Guarantor that the obligations hereunder are absolute,
independent and unconditional under any and all circumstances. Guarantor
expressly waives any defense (which defense, if Guarantor had not given this
waiver, Guarantor might otherwise have) to a judgment against Guarantor by
reason of a nonjudicial foreclosure sale. Notwithstanding any foreclosure of the
lien of any deed of trust or security agreement with respect to any or all of
the real or personal property secured thereby, whether by the exercise of the
power of sale contained therein, by an action for judicial foreclosure or by an
acceptance of a deed in lieu of foreclosure, Guarantor shall remain bound under
this Guaranty.

(b) Guarantor agrees that Guarantor shall have no right of subrogation against
Borrower or against any collateral or security provided for in the Loan
Documents and no right of reimbursement or contribution against any other
guarantor unless and until all Guaranteed Obligations have been indefeasibly
paid and satisfied in full, and Lender has released, transferred or disposed of
all of its rights, title and interest in any collateral or security. To the
extent the waiver of Guarantor’s rights of subrogation, reimbursement and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, Guarantor further agrees that Guarantor’s
rights of subrogation and reimbursement against Borrower and Guarantor’s rights
of subrogation against any collateral or security shall be junior and
subordinate to any rights Lender may have against Borrower and to all rights,
title and interest Lender may have in such collateral or security, and
Guarantor’s rights of contribution against any other guarantor shall be junior
and subordinate to any rights Lender may have against such other guarantor.
Lender may use, sell or dispose of any item of collateral or security as it sees
fit without regard to Guarantor’s subrogation and contribution rights, and upon
disposition or sale of any item, Guarantor’s rights with respect to such item
will terminate. With respect to the foreclosure of any security interest in any
personal property collateral then securing the Guaranteed Obligations, Lender
agrees to give Guarantor five (5) Business Days’ prior written notice, in the
manner set forth in Section 11 hereof, of any sale or disposition of any such
personal property collateral, other than collateral which is perishable,
threatens to decline speedily in value, is of a type customarily sold on a
recognized market, or is cash, cash equivalents, certificates of deposit or the
like.

(c) Guarantor’s sole right with respect to any such foreclosure of real or
personal property collateral shall be to bid at such sale in accordance with
applicable law. Guarantor acknowledges and agrees that Lender may also bid at
any such sale and in the event such collateral is sold to Lender in whole or in
partial satisfaction of the Guaranteed Obligations (or any portion thereof),
Guarantor shall have no further right or interest with respect thereto.
Notwithstanding anything to the contrary contained herein, no provision of this
Guaranty shall be deemed to limit, decrease, or in any way to diminish any
rights of set-off Lender may have with respect to any cash, cash equivalents,
certificates of deposit, letters of credit or the like which may now or
hereafter be deposited with Lender by Borrower.

(d) To the extent any dispute exists at any time between or among Guarantor and
any other guarantor of the Guaranteed Obligations as to Guarantor’s or any other
guarantor’s right to contribution or otherwise, Guarantor agrees to indemnify,
defend and hold Lender harmless from and against any loss, damage, claim,
demand, cost or any other liability (including, without limitation, reasonable
attorneys’ fees and costs) Lender may suffer as a result of such dispute.

(e) So long as any of the Guaranteed Obligations are owing to Lender, Guarantor
shall not, without the prior written consent of Lender, commence or join with
any other party in commencing any bankruptcy, reorganization or insolvency
proceedings of or against Borrower. The obligations of Guarantor under this
Guaranty shall not be altered, limited or affected by any case, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of Borrower or by any defense which Borrower may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such case. Lender shall have the sole right to accept or
reject any plan on behalf of Guarantor proposed in such case and to take any
other action which Guarantor would be entitled to take, including, without
limitation, the decision to file or not file a claim. Guarantor acknowledges and
agrees that any interest on the Guaranteed Obligations which accrues after the
commencement of any such proceeding (or, if interest on any portion of the
Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of said proceeding, such interest as would have accrued on any such
portion of the Guaranteed Obligations if said proceedings had not been
commenced) will be included in the Guaranteed Obligations because it is the
intention of the parties that the Guaranteed Obligations should be determined
without regard to any rule or law or order which may relieve Borrower of any
portion of such Guaranteed Obligations. Guarantor hereby permits any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person to pay Lender, or allow the claim of Lender in
respect of, any such interest accruing after the date on which such proceeding
is commenced. Guarantor hereby assigns to Lender Guarantor’s right to receive
any payments from any trustee in bankruptcy, receiver, debtor in possession,
assignee for the benefit of creditors or similar Person by way of dividend,
adequate protection payment or otherwise. If all or any portion of the
Guaranteed Obligations are paid or performed by Borrower, the obligations of
Guarantor hereunder shall continue and remain in full force and effect in the
event that all or any part of such payment(s) or performance(s) is avoided or
recovered directly or indirectly from Lender as a preference, fraudulent
transfer or otherwise in such case irrespective of payment in full of all
obligations under the Loan Documents.

9. (a) Guarantor represents and warrants that any financial statements, tax
returns or other documents of Guarantor heretofore made available to Lender are
true and correct in all respects. Such statements were prepared in accordance
with generally accepted accounting principles, consistently applied and fairly
present the financial position of Guarantor as of the date thereof. Guarantor
further represents and warrants that no material adverse change has occurred in
Guarantor’s financial position since the date of such statements.

(b) Guarantor covenants and agrees to make available to Lender any and all
financial information required by Lender pursuant to the Loan Agreement.
Guarantor further covenants and agrees to immediately notify Lender of any
material adverse change in Guarantor’s financial status.

10. All notices, requests and demands to be made hereunder to the parties hereto
must be in writing and given as provided in the notice provisions of the Loan
Agreement (at the addresses set forth below).

      To Lender:  
U.S. Bank National Association
4100 Newport Place, Suite 900
Newport Beach, California 92660
Attention: Loan Administration
Telephone: (949) 863-2376
Facsimile: (949) 252-1759
To Guarantor:  
Grubb & Ellis Healthcare REIT II, Inc.
1551 North Tustin Avenue, Suite 300
Santa Ana, California 92705
Attn: Danny Prosky
Telephone: (714) 975-2315
Facsimile: (714) 667-0611
With a copy to:  
Gregory Kaplan, PLC
7 East Second Street
Richmond, Virginia 23224
Attention: Joseph J. McQuade, Esq.

11. Guarantor represents and warrants to Lender as follows:

(a) No consent of any other Person, including, without limitation, any creditors
of Guarantor, and no license, permit, approval or authorization of, exemption
by, notice or report to, or registration, filing or declaration with, any
governmental authority is required by Guarantor in connection with this Guaranty
or the execution, delivery, performance, validity or enforceability of this
Guaranty and all obligations required hereunder. This Guaranty has been duly
executed and delivered by Guarantor, and constitutes the legally valid and
binding obligation of Guarantor enforceable against Guarantor in accordance with
its terms.

(b) The execution, delivery and performance of this Guaranty will not violate
any provision of any existing law or regulation binding on Guarantor, or any
order, judgment, award or decree of any court, arbitrator or governmental
authority binding on Guarantor, or of any mortgage, indenture, lease, contract
or other agreement, instrument or undertaking to which Guarantor is a party or
by which Guarantor or any of its assets may be bound, and will not result in, or
require, the creation or imposition of any lien on any of Guarantor’s property,
assets or revenues pursuant to the provisions of any such mortgage, indenture,
lease, contract or other agreement, instrument or undertaking.

12. Guarantor’s performance of a portion, but not all, of the Guaranteed
Obligations will in no way limit, affect, modify or abridge Guarantor’s
liability for that portion of the Guaranteed Obligations that is not performed.
Without in any way limiting the generality of the foregoing, in the event that
Lender is awarded a judgment in any suit brought to enforce Guarantor’s covenant
to perform a portion of the Guaranteed Obligation, such judgment will in no way
be deemed to release Guarantor from its covenant to perform any portion of the
Guaranteed Obligation which is not the subject of such suit.

13. Guarantor covenants and agrees to furnish financial information concerning
Guarantor as follows:

(a) within ninety (90) days following the end of Guarantor’s Fiscal Year, annual
financial statements for Guarantor, certified by Guarantor’s chief executive
officer, president, chief financial officer, treasurer, assistant treasurer or
controller (a “Responsible Officer”) to be true and correct;

(b) within forty-five (45) days following the end of each fiscal quarter,
quarterly financial statements for Guarantor, certified by a Responsible Officer
to be true and correct;

(c) such other financial information concerning Guarantor as Lender may
reasonably request.

All such financial statements shall be in reasonable detail, shall be prepared
for partnerships, corporations, trusts and limited liability companies in
accordance with generally accepted accounting principles consistently applied
and for individuals in accordance with accounting principles consistently
applied, shall be certified by the party to which they apply as true, correct
and complete, and, with respect to annual statements of partnerships,
corporations, trusts and limited liability companies, shall be certified by a
certified public accountant of recognized standing acceptable to Lender.

14. Guarantor also covenants and agrees as follows:

(a) Tangible Net Worth. Guarantor shall at all times, to be tested quarterly as
noted in Section 14(g) below (commencing as of the quarter ending on
December 31, 2010) and in connection with the delivery of a Guarantor Covenant
Compliance Certificate (as defined below) in accordance with the terms and
provisions of the Credit Agreement, maintain a minimum Tangible Net Worth in
total of not less than $75,000,000.00 plus 75% of the aggregate amount of all
net funds received by the Guarantor from offerings of Equity Interests by the
Guarantor for the period commencing on September 30, 2010 through the Maturity
Date.

(b) Liquid Assets. Guarantor shall at all times, to be tested quarterly as noted
in Section 14(g) (commencing as of the quarter ending on December 31, 2010) and
in connection with the delivery of a Guarantor Covenant Compliance Certificate,
maintain aggregate liquid assets (i) of at least $5,000,000.00 for the period
commencing on September 30, 2010 through December 31, 2010; (ii) of at least
$10,000,000.00 for the period commencing on January 1, 2011 through December 31,
2011; and (iii) of at least $15,000,000.00 for the period commencing on
January 1, 2012 through the Maturity Date. Eligible liquid assets shall be
limited to cash or cash equivalents plus the amount by which the aggregate
commitments of all lenders under that certain Credit Agreement (“Credit
Agreement”) dated as of July 19, 2010 among Guarantor, Bank of America, N.A.,
and others, exceed the aggregate outstanding principal amount under the Credit
Agreement. The Credit Agreement shall be deemed to include any additional or
similar credit facility available to Guarantor from time to time.

(c) Fixed Charge Coverage Ratio. Guarantor shall maintain at all times, to be
tested quarterly as noted in Section 14(g) (commencing as of the quarter ending
on December 31, 2011) and in connection with the delivery of a Guarantor
Covenant Compliance Certificate, during the periods below a minimum Fixed Charge
Coverage Ratio (i) for the quarterly testing period ending on December 31, 2011,
not less than 1.75 to 1.00, and (ii) as of each calendar quarter end occurring
after December 31, 2011 through the Maturity Date, not less than 2.00 to 1.00.

(d) Funded Debt Ratio. Guarantor shall maintain at all times, to be tested
quarterly as noted in Section 14(g) (commencing as of the quarter ending on
December 31, 2010) and in connection with the delivery of a Guarantor Covenant
Compliance Certificate, a maximum ratio of Funded Debt to Total Assets of 50%.

(e) Maximum Dividend Ratio. Guarantor shall maintain at all times, to be tested
quarterly as noted in Section 14(g) (commencing as of the quarter ending on
December 31, 2011) and in connection with the delivery of a Guarantor Covenant
Compliance Certificate, a ratio of the Guarantor’s paid out dividends and
distributions during each calendar quarter to the Guarantor’s Modified Funds
From Operations received during such calendar quarter not more than the
following: (i) commencing as of the calendar quarter end occurring on
December 31, 2011, not more than 1.20 to 1.00, and (ii) as of each calendar
quarter end occurring after December 31, 2011 through the Maturity Date
(including any extension thereof), not more than 0.95 to 1.00.

(f) As used in this Section 14, the following terms shall have the meanings
indicated below:

(i) "Equity Interests” means any share of capital stock of (or other ownership
or profit interests in), any warrant, option or other right for the purchase or
other acquisition of any share of capital stock of (or other ownership or profit
interests in), any security convertible into or exchangeable for any share of
capital stock of (or other ownership or profit interests in) such warrant, right
or option for the purchase or other acquisition of such share (or such other
interests), and any other ownership or profit interest in (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

(ii) "Fixed Charges” means, for any period, the sum of (x) Interest Expense for
such period, plus (y) current scheduled principal payments on Funded
Indebtedness for such period (including, for purposes hereof, current scheduled
reductions in commitments, but excluding any payment of principal under the Loan
Documents and any “balloon” payment or final payment at maturity that is
significantly larger than the scheduled payments that preceded it) for a period
beginning the day after the date of determination and lasting the same length of
time as the applicable period referenced at the beginning of this definition,
plus (z) dividends and distributions on preferred stock, if any, for such
period, in each case, determined in accordance with GAAP.

(iii) "Fixed Charge Coverage Ratio” means, as of any date of determination, the
ratio of (x) Operating Cash Flow to (y) Fixed Charges.

(iv) "Funded Debt” means, as of any date of determination, the sum of (x) all
Funded Debt minus (y) to the extent included in the calculation of Funded Debt,
the aggregate amount of Funded Debt directly attributable to FIN 46
consolidation requirements, all determined in accordance with GAAP.

"Funded Debt” means, as to any Person (or consolidated group of Persons) at a
particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP: (1) all
obligations for borrowed money, whether current or long-term (including all
Obligations under the Loan Documents) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (2) all
purchase money indebtedness (including indebtedness and obligations in respect
of conditional sales and title retention arrangements, except for customary
conditional sales and title retention arrangements with suppliers that are
entered into in the ordinary course of business), and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable incurred in the ordinary course of business
and payable on customary trade terms); (3) all direct obligations under letters
of credit (including standby and commercial), bankers’ acceptances and similar
instruments (including bank guaranties, surety bonds, comfort letters, keep-well
agreements and capital maintenance agreements) to the extent such instruments or
agreements support financial, rather than performance, obligations; (4) all
preferred stock and comparable equity interests providing for mandatory
redemption, sinking fund or other like payments; (5) support obligations in
respect of Funded Debt of another Person (other than Persons in such group, if
applicable); and (6) Funded Debt of any partnership or joint venture or other
similar entity in which such Person is a general partner or joint venturer, and
as such, has personal liability for such obligations, but only to the extent
there is recourse to such person (or, if applicable, any Person in such
consolidated group) for payment thereof.

For purposes hereof, the amount of Funded Debt shall be determined based on the
outstanding principal amount in the case of borrowed money indebtedness under
clause (1) and purchase money indebtedness and the deferred purchase obligations
under clause (2), based on the maximum amount available to be drawn in the case
of letter of credit obligations and the other obligations under clause (3), and
based on the amount of the Funded Debt that is the subject of the support
obligations in the case of support obligations under clause (4). For purposes of
clarification, “Funded Debt” of Persons constituting a consolidated group shall
not include inter-company indebtedness of such Persons, general accounts payable
of such Persons which arise in the ordinary course of business, accrued expenses
of such Persons incurred in the ordinary course of business of minority
interests in joint ventures or limited partnerships (except to the extent set
forth in clause (6) above).

(v) "Funds From Operations” means, with respect to any period, net income (or
loss), plus depreciation and amortization and after adjustments for
unconsolidated partnerships and joint ventures as hereafter provided.
Notwithstanding contrary treatment under GAAP, for purposes hereof, (x) “Funds
From Operations” shall include, and be adjusted to take into account, the
Borrower’s interests in unconsolidated partnerships and joint ventures, on the
same basis as consolidated partnerships and subsidiaries, as provided in the
“white paper” issued in April 2002 by the National Association of Real Estate
Investment Trusts, and (y) net income (or loss) shall not include gains (or, if
applicable, losses) resulting from or in connection with (1) restructuring of
indebtedness, (2) sales of property, (3) sales or redemptions of preferred
stock, (4) revenue or expenses related to owned and operated assets, (5) revenue
or expense related to FIN 46 consolidation requirements, (6) acquisition
expenses, (7) amortization of above or below market leases, (8) losses from
derivative financial instruments, (9) any other special charges.

(vi) "Interest Expense” means, for any period, all interest expense and letter
of credit fee expense, as determined in accordance with GAAP during such period;
provided that, Interest Expenses shall, in any event, (x) include the interest
component under capital leases and the implied interest component under
securitization transactions, and (y) exclude the amortization of any deferred
financing fees.

(vii) "Operating Cash Flow” means, during the three (3) month period prior to
the date of calculation, all rental and other income (including minimum rent,
additional rent, escalation and pass through payments, utility charges,
forfeited security deposits, service fees or charges and parking fees) received
in such period from tenants under executed leases and licensing agreements, and
including tenant servicing income (but excluding tenant security deposits)
arising from the ownership and operation of all of the properties of the
Guarantor in the ordinary course of business minus the sum of all costs, taxes,
expenses and disbursements of every kind, nature or description actually paid or
due and payable during such period in connection with the leasing, management,
operation, maintenance and repair of all of the properties of the Guarantor, and
of the personal property, fixtures, machinery, equipment, systems and apparatus
located therein or used in connection therewith including the greater of actual
management fees or assumed management fees equal to 3.0% of the effective gross
revenues of all of the properties of the Guarantor, plus a replacement reserve
equal to $0.25 per square foot per year for the total square footage of rentable
space in all of the properties in the Guarantor’s REIT (i.e. including
properties that are other than Borrowing Base Properties owned by the Borrower),
but excluding (1) non-cash expenses, such as depreciation and amortization
costs, (2) state and federal income taxes, (3) the non-current portion of
capital expenditures determined in accordance with GAAP, (4) debt service
payable on the Loan, (5) principal and interest payments on other loans, and
(6) non-recurring capitalized expenditures. In determining Operating Cash Flow,
extraordinary items of income and expenses, such as those resulting from
casualty or condemnation or lease termination payments of tenants, shall be
deducted from income or expenses, as applicable, and real estate taxes and
insurance premiums paid on an annual basis shall be divided by four (4).

(viii) "Tangible Net Worth” means, as of any date of determination,
(x) shareholders’ equity determined in accordance with GAAP, but with no upward
adjustments due to any revaluation of assets, minus (y) all non-real estate
related intangible assets, plus (z) all accumulated depreciation and
amortization, all determined in accordance with GAAP.

(ix) "Total Assets” means the value of all of the Guarantor’s assets determined
on a consolidated basis in accordance with GAAP.

(g) Certification. Guarantor shall deliver to Lender a signed statement from a
Responsible Officer in form and substance satisfactory to the Lender (a
“Guarantor Covenant Compliance Certificate”), within ninety (90) calendar days
after the end of each calendar quarter, or at any time, upon request of the
Lender, certifying that the Tangible Net Worth, the liquid assets, the Fixed
Charge Coverage Ratio, the Funded Debt ratio, and the maximum dividend ratio
covenants set forth in this Section 14 are satisfied and setting forth the
actual values with respect to each such covenant as of the period just ended
along with evidence reasonably satisfactory to Lender of the Guarantor’s
compliance with each of such covenants.

15. This Guaranty is solely for the benefit of Lender and is not intended to nor
may it be deemed to be for the benefit of any third party, including Borrower.

16. Guarantor represents and warrants to Lender as follows:

(a) Guarantor is a corporation duly formed, validly existing and in good
standing under the laws of the State of Maryland, has the power to own its
assets and to transact the business in which it is now engaged and is in good
standing under the laws of each jurisdiction where its ownership or lease of
property or the conduct of its business requires such qualification.

(b) Guarantor has the power, authority and legal right to execute, deliver and
perform this Guaranty and all obligations required hereunder and has taken all
necessary action to authorize its execution, delivery and performance of this
Guaranty and all obligations required hereunder. The execution, delivery and
performance of this Guaranty will not violate any of the formation or governing
documents of Guarantor or of any laws pursuant to which Guarantor has been
formed.

17. Guarantor hereby grants Lender a security interest in any personal property
of Borrower in which Guarantor hereafter acquires any right, title or interest.
Guarantor agrees that such security interest is additional security for the
obligations hereby guaranteed. Such security interest is superior to any right
of Guarantor in such personal property until all sums due under the Note or
other Loan Documents have been repaid in full and all Guaranteed Obligations
have been fully satisfied.

18. Lender may assign this Guaranty with any Loan Document, without in any way
affecting Guarantor’s liability hereunder. This Guaranty shall be binding upon
Guarantor, Guarantor’s heirs, representatives, administrators, executors,
successors and assigns and shall inure to the benefit of and shall be
enforceable by Lender, its successors, endorsees and assigns. As used herein,
the singular includes the plural, and the masculine includes the feminine and
neuter and vice versa, if the context so requires.

19. In the event of any dispute or litigation regarding the enforcement or
validity of this Guaranty, Guarantor shall be obligated to pay all reasonable,
actually incurred, third party charges, costs and expenses (including, without
limitation, reasonable attorneys’ fees) incurred by Lender, whether or not any
action or proceeding is commenced regarding such dispute and whether or not such
litigation is prosecuted to judgment.

20. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF OKLAHOMA.

21. Guarantor and Lender hereby voluntarily, knowingly and intentionally WAIVE
ANY AND ALL RIGHTS TO TRIAL BY JURY in any legal action or proceeding arising
under or in connection with this Guaranty or any other Loan Document or
concerning the Guaranteed Obligations and/or any collateral therefor or
pertaining to any transaction related to or contemplated in any Loan Document,
regardless of whether such action or proceeding concerns any contractual or
tortious or other claim. Guarantor acknowledges that this waiver of jury trial
is a material inducement to Lender in extending credit to Borrower, that Lender
would not have extended such credit without this jury trial waiver, and that
Guarantor has been represented by an attorney or has had an opportunity to
consult with an attorney regarding this Guaranty and understands the legal
effect of this jury trial waiver.

22. Guarantor hereby submits to the jurisdiction of the state and federal courts
in the State of Oklahoma and the State of California for purposes of any action
arising from or growing out of this Guaranty, and further agrees that the venue
of any such action may be laid in Comanche County, Oklahoma or Orange County,
California and that (in addition to any other method provided by law for service
of process) service of process in any such action may be made on Guarantor by
the delivery of the process to Danny Prosky whose present address is c/o Grubb &
Ellis Healthcare REIT II, Inc., 1551 North Tustin Avenue, Suite 300, Santa Ana,
California 92705, whom Guarantor hereby appoints as Guarantor’s agent for
service of process. Nothing contained in this Guaranty, however, shall be deemed
to constitute, or to imply the existence of, any agreement by Lender to bring
any such action only in said courts or to restrict in any way any of Lender’s
remedies or rights to enforce the terms of this Guaranty as, when and where
Lender shall deem appropriate, in its sole discretion.

23. No provision of this Guaranty may be changed, waived, revoked or amended
without Lender’s and Guarantor’s prior written consent. Every provision of this
Guaranty is intended to be severable. If any term or provision hereof is
declared to be illegal or invalid for any reason whatsoever by a court of
competent jurisdiction, such illegality or invalidity will not affect the
balance of the terms and provisions hereof, which terms and provisions will
remain binding and enforceable.

24. This Guaranty may be executed in any number of counterparts each of which
shall be deemed an original and all of which shall constitute one and the same
guaranty with the same effect as if all parties had signed the same signature
page. Any signature page of this Guaranty may be detached from any counterpart
of this Guaranty and reattached to any other counterpart of this Guaranty
identical in form hereto but having attached to it one or more additional
signature pages.

25. No failure or delay on the part of Lender to exercise any power, right or
privilege under this Guaranty will impair any such power, right or privilege, or
be construed to be a waiver of any default or an acquiescence therein, nor will
any single or partial exercise of such power, right or privilege preclude other
or further exercise thereof or of any other right, power or privilege.

26. This Guaranty embodies the entire agreement among the parties hereto with
respect to the matters set forth herein, and supersedes all prior agreements
among the parties with respect to the matters set forth herein. No course of
prior dealing among the parties, no usage of trade, and no parol or extrinsic
evidence of any nature may be used to supplement, modify or vary any of the
terms hereof. There are no conditions to the full effectiveness of this
Guaranty.

27. This Guaranty is in addition to all other guaranties of Guarantor and any
other guarantors of Borrower’s obligations to Lender.

28. GUARANTOR ACKNOWLEDGES THAT GUARANTOR HAS BEEN AFFORDED THE OPPORTUNITY TO
READ THIS DOCUMENT CAREFULLY AND TO REVIEW IT WITH AN ATTORNEY OF GUARANTOR’S
CHOICE BEFORE SIGNING IT. GUARANTOR ACKNOWLEDGES HAVING READ AND UNDERSTOOD THE
MEANING AND EFFECT OF THIS DOCUMENT BEFORE SIGNING IT.

29. When two or more persons or entities have executed this Guaranty, unless the
context clearly indicates otherwise, all references herein to “Guarantor” shall
mean the guarantors hereunder or either or any of them. All of the obligations
and liabilities of said guarantors under this Guaranty (and the obligations of
other guarantors under any similar or other guaranties of part or all of the
Guaranteed Obligations) shall be joint and several. Suit may be brought against
said guarantors, jointly and severally, or against any one or more of them (even
if less than all), without impairing the rights of Lender against the other or
others of said guarantors; and Lender may settle with any one or more of said
guarantors for such sums or sum as it may see fit and/or Lender may release any
of said guarantors from all further liability to Lender for such indebtedness
without impairing the right of Lender to demand and collect the balance of such
indebtedness from the other or others of said guarantors not so released; but it
is agreed among said guarantors themselves, however, that such settlement and
release shall in no way impair the rights of said guarantors as among
themselves.

[Signatures on Following Page]

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

“Guarantor”

Grubb & Ellis Healthcare REIT II, Inc.,
a Maryland corporation

By: /s/ Danny Prosky
Danny Prosky
Its President


